 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY P. TURNER,                                  No. 2:21-cv-0737 DB P
12                            Plaintiff,
13            v.                                          ORDER
14    J. BROWN, et al.,
15                            Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not paid the required filing fee of $350.00 plus the $52.00

19   administrative fee nor has he filed an application to proceed in forma pauperis. See 28 U.S.C. §§

20   1914(a) & 1915(a). Plaintiff will be granted thirty days to pay the filing fee in full or submit a

21   properly completed application to proceed in forma pauperis.

22           Plaintiff is cautioned that the in forma pauperis application form includes a section that

23   must be completed by a prison official, and the form must be accompanied by a certified copy of

24   plaintiff’s prison trust account statement for the six-month period immediately preceding the

25   filing of this action.

26           Additionally, while plaintiff did sign his complaint declaring under penalty of perjury that

27   it was true and correct, he failed to place the date on which that signature was executed. (ECF

28   No. 1 at 7.) Plaintiff is required to sign and date his complaint under penalty of perjury. Meador
                                                         1
 1   v. Doe, 2008 WL 850121, *1 (E.D. Cal. 2008). As such, petitioner will be provided an

 2   opportunity to re-file the petition bearing his signature and the date on which it was signed.

 3             In accordance with the above, IT IS HEREBY ORDERED that:

 4             1. Within thirty days from the date of this order, plaintiff shall re-file a complaint which

 5   is signed and dated under penalty of perjury;1

 6             2. Plaintiff shall submit, within thirty days from the date of this order, either the $350.00

 7   filing fee plus the $52.00 administrative fee or a properly completed application to proceed in

 8   forma pauperis on the form provided with this order; plaintiff is cautioned that failure to comply

 9   with this order or seek an extension of time to do so will result in dismissal of this action without

10   prejudice; and

11             2. The Clerk of the Court is directed to send plaintiff an Application to Proceed In Forma

12   Pauperis By a Prisoner for use in a civil rights action.

13   Dated: April 29, 2021

14

15

16

17

18

19

20
     DB:14
21   DB:1/Prisoner/Civil Rights/R/turn0737.3a

22

23

24

25

26
27
     1
      By setting this deadline the court is making no finding or representation that the petition is not
28   subject to dismissal as untimely. See 28 U.S.C. § 2244(d).
                                                       2
